
	
		I
		112th CONGRESS
		1st Session
		H. R. 894
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Conyers (for
			 himself and Ms. DeGette) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title V of the Social Security Act to provide
		  grants to States to establish State maternal mortality review committees on
		  pregnancy-related deaths occurring within such States; to develop definitions
		  of severe maternal morbidity and data collection protocols; and to eliminate
		  disparities in maternal health outcomes.
	
	
		1.Short titleThis Act may be cited as the
			 Maternal Health Accountability Act of
			 2011.
		2.Findings;
			 purposes
			(a)FindingsCongress finds the following:
				(1)The aggregate pregnancy-related mortality
			 ratio in the United States as measured by the Centers for Disease Control and
			 Prevention Pregnancy Mortality Surveillance System was 14.5 for the 8-year
			 period 1998 through 2005, higher than any other period in the previous 20
			 years. Although this increase may reflect changes in data collection methods by
			 the States, this reported increase, along with no improvement in previous years
			 remains a source of great concern for the Centers for Disease Control and
			 Prevention, and health care providers and patient advocates such as the Joint
			 Commission, the American College of Obstetricians and Gynecologists, and
			 Amnesty International.
				(2)The Centers for Disease Control and
			 Prevention has found that maternal deaths should be investigated through
			 State-based maternal death reviews and maternal quality collaboratives, as
			 these entities are well-situated to identify deaths, review the factors
			 associated with them, and take action with the findings in order to institute
			 the systemic changes needed to decrease pregnancy-related and
			 pregnancy-associated mortality.
				(3)Women of color and low-income women face
			 added risks in terms of death, complications, and access to quality health
			 care. African-American women are three to four times more likely to die of
			 pregnancy-related complications than White women. In 2006 the Centers for
			 Disease Control and Prevention reported that the maternal mortality ratio for
			 non-Hispanic White women was 9.1 deaths per 100,000 births compared with 34.8
			 deaths per 100,000 births for non-Hispanic Black women. These rates and
			 disparities have not improved in more than 20 years.
				(4)Healthy People 2010, a comprehensive,
			 nationwide health promotion and disease prevention agenda launched by the
			 Department of Health and Human Services, set a target goal of reducing maternal
			 mortality in the United States to 4.3 deaths per 100,000 live births by 2010.
			 In 2007, the national maternal mortality ratio was 12.7 deaths per 100,000 live
			 births.
				(5)Severe
			 complications that result in women nearly dying, known as a near
			 miss or severe morbidity, according to some estimates, increased by 25
			 percent between 1998 and 2005, to approximately 34,000 cases a year. However,
			 there is no scientific consensus on uniform definitions of severe maternal
			 morbidity and best practices for data collection, making it difficult to
			 measure the full extent of severe morbidity and developing evidence-based
			 interventions.
				(b)PurposesThe
			 purposes of this Act are the following:
				(1)To establish governmental accountability
			 and a shared responsibility between States and the Federal Government to
			 identify opportunities for improvement in quality of care and system changes,
			 and to educate and inform health institutions and professionals, women, and
			 families about preventing pregnancy-related deaths and complications and
			 reducing disparities.
				(2)To develop a model for States to operate
			 maternal mortality reviews and assess the various factors that may have
			 contributed to maternal mortality, including quality of care, racial
			 disparities, and systemic problems in the delivery of health care, and to
			 develop appropriate interventions to reduce and prevent such deaths.
				3.Uniform State
			 maternal mortality review committees on pregnancy-related deaths
			(a)Condition of
			 receipt of payments from allotment under Maternal and Child Health Service
			 Block GrantTitle V of the
			 Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the
			 following new section:
				
					514.Uniform State
				maternal mortality review committees on pregnancy-related deaths
						(a)Grants
							(1)In
				generalNotwithstanding any other provision of this title, for
				each of fiscal years 2012 through 2018, in addition to payments from allotments
				for States under section 502 for such year, the Secretary shall, subject to
				paragraph (3) and in accordance with the criteria established under paragraph
				(2), award grants to States to—
								(A)carry out the
				activities described in subsection (b)(1);
								(B)establish a State
				maternal mortality review committee, in accordance with subsection (b)(2), to
				carry out the activities described in subsection (b)(2)(A), and to establish
				the processes described in subsection (b)(1);
								(C)ensure the State
				department of health carries out the applicable activities described in
				subsection (b)(3), with respect to pregnancy-related deaths occurring within
				the State during such fiscal year;
								(D)implement and use
				the comprehensive case abstraction form developed under subsection (c), in
				accordance with such subsection; and
								(E)provide for public
				disclosure of information, in accordance with subsection (e).
								(2)CriteriaThe
				Secretary shall establish criteria for determining eligibility for and the
				amount of a grant awarded to a State under paragraph (1). Such criteria shall
				provide that in the case of a State that receives such a grant for a fiscal
				year and is determined by the Secretary to have not used such grant in
				accordance with this section, such State shall not be eligible for such a grant
				for any subsequent fiscal year.
							(3)Authorization of
				appropriationsFor purposes of carrying out the grant program
				under this section, including for administrative purposes, there is authorized
				to be appropriated $10,000,000 for each of fiscal years 2012 through
				2018.
							(b)Pregnancy-Related
				death review
							(1)Review of
				pregnancy-related death and pregnancy-associated death casesFor
				purposes of subsection (a), with respect to a State that receives a grant under
				subsection (a), the following shall apply:
								(A)Mandatory
				reporting of pregnancy-related deaths
									(i)In
				generalThe State shall, through the State maternal mortality
				review committee, develop a process, separate from any reporting process
				established by the State department of health prior to the date of the
				enactment of this section, that provides for mandatory and confidential case
				reporting by individuals and entities described in clause (ii) of
				pregnancy-related deaths to the State department of health.
									(ii)Individuals and
				Entities describedIndividuals and entities described in this
				clause include each of the following:
										(I)Health care
				providers.
										(II)Medical
				examiners.
										(III)Medical
				coroners.
										(IV)Hospitals.
										(V)Free-standing
				birth centers.
										(VI)Other health care
				facilities.
										(VII)Any other
				individuals responsible for completing death certificates.
										(VIII)Any other
				appropriate individuals or entities specified by the Secretary.
										(B)Voluntary
				reporting of pregnancy-related and pregnancy-associated deaths
									(i)The State shall, through the State maternal
				mortality review committee, develop a process for and encourage, separate from
				any reporting process established by the State department of health prior to
				the date of the enactment of this section, voluntary and confidential case
				reporting by individuals described in clause (ii) of pregnancy-associated
				deaths to the State department of health.
									(ii)The State shall, through the State maternal
				mortality review committee, develop a process for voluntary and confidential
				reporting by family members of the deceased and by other individuals on
				possible pregnancy-related and pregnancy-associated deaths to the State
				department of health. Such process shall include—
										(I)making publicly
				available on the Internet Web site of the State department of health a
				telephone number, Internet Web link, and email address for such reporting;
				and
										(II)publicizing to
				local professional organizations, community organizations, and social services
				agencies the availability of the telephone number, Internet Web link, and email
				address made available under subclause (I).
										(C)Development of
				case-findingThe State, through the vital statistics unit of the
				State, shall annually identify pregnancy-related and pregnancy-associated
				deaths occurring in such State during the year involved by—
									(i)matching all death
				records, with respect to such year, for women of childbearing age to live birth
				certificates and infant death certificates to identify deaths of women that
				occurred during pregnancy and within one year after the end of a
				pregnancy;
									(ii)identifying
				deaths reported during such year as having an underlying or contributing cause
				of death related to pregnancy, regardless of the time that has passed between
				the end of the pregnancy and the death;
									(iii)collecting data
				from medical examiner and coroner reports; and
									(iv)any other methods
				the States may devise to identify maternal deaths, such as through review of a
				random sample of reported deaths of women of childbearing age to ascertain
				cases of pregnancy-related and pregnancy-associated deaths that are not
				discernable from a review of death certificates alone.
									When
				feasible and for purposes of effectively collecting and obtaining data on
				pregnancy-related and pregnancy-associated deaths, the State shall adopt the
				most recent standardized birth and death certificates, as issued by the
				National Center for Vital Health Statistics, including the recommended checkbox
				section for pregnancy on the death certificates.(D)Case
				investigation and development of case summariesFollowing receipt
				of reports by the State department of health pursuant to subparagraph (A) or
				(B) and collection by the vital statistics unit of the State of possible cases
				of pregnancy-related and pregnancy-associated deaths pursuant to subparagraph
				(C), the State, through the State maternal mortality review committee
				established under subsection (a), shall investigate each case, utilizing the
				case abstraction form described in subsection (c), and prepare de-identified
				case summaries, which shall be reviewed by the committee and included in
				applicable reports. For purposes of subsection (a), under the processes
				established under subparagraphs (A), (B), and (C), a State department of health
				or vital statistics unit of a State shall provide to the State maternal
				mortality review committee access to information collected pursuant to such
				subparagraphs as necessary to carry out this subparagraph. Data and information
				collected for the case summary and review are for purposes of public health
				activities, in accordance with HIPAA privacy and security law (as defined in
				section 3009(a)(2) of the Public Health Service Act). Such case investigations
				shall include data and information obtained through—
									(i)medical examiner
				and autopsy reports of the woman involved;
									(ii)medical records
				of the woman, including such records related to health care prior to pregnancy,
				prenatal and postnatal care, labor and delivery care, emergency room care,
				hospital discharge records, and any care delivered up until the time of death
				of the woman for purposes of public health activities, in accordance with HIPAA
				privacy and security law (as defined in section 3009(a)(2) of the Public Health
				Service Act);
									(iii)oral and written
				interviews of individuals directly involved in the maternal care of the woman
				during and immediately following the pregnancy of the woman, including health
				care, mental health, and social service providers, as applicable;
									(iv)optional oral or
				written interviews of the family of the woman;
									(v)socioeconomic and
				other relevant background information about the woman;
									(vi)information
				collected in subparagraph (C)(i); and
									(vii)other
				information on the cause of death of the woman, such as social services and
				child welfare reports.
									(2)State maternal
				mortality review committees
								(A)Duties
									(i)Required
				committee activitiesFor purposes of subsection (a), a maternal
				mortality review committee established by a State pursuant to a grant under
				such subsection shall carry out the following pregnancy-related death and
				pregnancy-associated death review activities and shall include all information
				relevant to the death involved on the case abstraction form developed under
				subsection (d):
										(I)With respect to a
				case of pregnancy-related or pregnancy-associated death of a woman, review the
				case summaries prepared under subparagraphs (A), (B), (C), and (D) of paragraph
				(1).
										(II)Review aggregate
				statistical reports developed by the vital statistics unit of the State under
				paragraph (1)(C) regarding pregnancy-related and pregnancy-associated deaths to
				identify trends, patterns, and disparities in adverse outcomes and address
				medical, non-medical, and system-related factors that may have contributed to
				such pregnancy-related and pregnancy-associated deaths and disparities.
										(III)Develop
				recommendations, based on the review of the case summaries under paragraph
				(1)(D) and aggregate statistical reports under subclause (II), to improve
				maternal care, social and health services, and public health policy and
				institutions, including with respect to improving access to maternal care,
				improving the availability of social services, and eliminating disparities in
				maternal care and outcomes.
										(ii)Optional
				committee activitiesFor
				purposes of subsection (a), a maternal mortality review committee established
				by a State under such subsection may present findings and recommendations
				regarding a specific case or set of circumstances directly to a health care
				facility or its local or State professional organization for the purpose of
				instituting policy changes, educational activities, or otherwise improving the
				quality of care provided by the facilities.
									(B)Composition of
				maternal mortality review committees
									(i)In
				GeneralEach State maternal mortality review committee
				established pursuant to a grant under subsection (a) shall be
				multi-disciplinary, consisting of health care and social service providers,
				public health officials, other persons with professional expertise on maternal
				health and mortality, and patient and community advocates who represent those
				communities within such State that are the most affected by maternal mortality.
				Membership on such a committee of a State shall be reviewed annually by the
				State department of health to ensure that membership representation
				requirements are being fulfilled in accordance with this paragraph.
									(ii)Required
				membershipEach such review committee shall include—
										(I)representatives
				from medical specialities providing care to pregnant and postpartum patients,
				including obstetricians (including generalists and maternal fetal medicine
				specialists), and family practice physicians;
										(II)certified nurse
				midwives, certified midwives, and advanced practice nurses;
										(III)hospital-based
				nurses;
										(IV)representatives
				of the State department of health maternal and child health department;
										(V)social service
				providers or social workers;
										(VI)the chief medical
				examiners or designees;
										(VII)facility
				representatives, such as from hospitals or free-standing birth centers;
				and
										(VIII)community or patient advocates who
				represent those communities within the State that are the most affected by
				maternal mortality.
										(iii)Additional
				membersEach such review committee may also include
				representatives from other relevant academic, health, social service, or policy
				professions, or community organizations, on an ongoing basis, or as needed, as
				determined beneficial by the review committee, including—
										(I)anesthesiologists;
										(II)emergency
				physicians;
										(III)pathologists;
										(IV)epidemiologists
				or biostatisticians;
										(V)intensivists;
										(VI)vital statistics
				officers;
										(VII)nutritionists;
										(VIII)mental health
				professionals;
										(IX)substance abuse
				treatment specialists;
										(X)representatives of
				relevant advocacy groups;
										(XI)academics;
										(XII)representatives
				of beneficiaries of the State plan under the Medicaid program under title
				XIX;
										(XIII)paramedics;
										(XIV)lawyers;
										(XV)risk management
				specialists;
										(XVI)representatives
				of the departments of health or public health of major cities in the State
				involved; and
										(XVII)policy
				makers.
										(iv)Diverse
				community membershipThe composition of such a committee, with
				respect to a State, shall include—
										(I)representatives
				from diverse communities, particularly those communities within such State most
				severely affected by pregnancy-related deaths or pregnancy-associated deaths
				and by a lack of access to relevant maternal care services, from community
				maternal child health organizations, and from minority advocacy groups;
										(II)members,
				including health care providers, from different geographic regions in the
				State, including any rural, urban, and tribal areas; and
										(III)health care and
				social service providers who work in communities that are diverse with regard
				to race, ethnicity, immigration status, Indigenous status, and English
				proficiency.
										(v)Maternal
				mortality review staffStaff of each such review committee shall
				include—
										(I)vital health
				statisticians, maternal child health statisticians, or epidemiologists;
										(II)a coordinator of
				the State maternal mortality review committee, to be designated by the State;
				and
										(III)administrative
				staff.
										(C)Option for
				States to form regional maternal mortality reviewsStates with a
				low rate of occurrence of pregnancy-associated or pregnancy-related deaths may
				choose to partner with one or more neighboring States to fulfill the activities
				described in paragraph (1)(C). In such a case, with respect to States in such a
				partnership, any requirement under this section relating to the reporting of
				information related to such activities shall be deemed to be fulfilled by each
				such State if a single such report is submitted for the partnership.
								(3)State Department
				of Health ActivitiesFor purposes of subsection (a), a State
				department of health of a State receiving a grant under such subsection
				shall—
								(A)in consultation
				with the maternal mortality review committee of the State and in conjunction
				with relevant professional organizations, develop a plan for ongoing health
				care provider education, based on the findings and recommendations of the
				committee, in order to improve the quality of maternal care; and
								(B)take steps to
				widely disseminate the findings and recommendations of the State maternal
				mortality review committees of the State and to implement the recommendations
				of such committee.
								(c)Case abstraction
				form
							(1)DevelopmentThe Director of the Centers for Disease
				Control and Prevention shall develop a uniform, comprehensive case abstraction
				form and make such form available to States for State maternal mortality review
				committees for use by such committees in order to—
								(A)ensure that the
				cases and information collected and reviewed by such committees can be pooled
				for review by the Department of Health and Human Services and its agencies;
				and
								(B)preserve the
				uniformity of the information and its use for Federal public health
				purposes.
								(2)Permissible
				State modificationEach State
				may modify the form developed under paragraph (1) for implementation and use by
				such State or by the State maternal mortality review committee of such State by
				including on such form additional information to be collected, but may not
				alter the standard questions on such form, in order to ensure that the
				information can be collected and reviewed centrally at the Federal
				level.
							(d)Treatment as
				public health authority for purposes of HIPAAFor purposes of applying HIPAA privacy and
				security law (as defined in section 3009(a)(2) of the Public Health Service
				Act), a State maternal mortality review committee of a State established
				pursuant to this section to carry out activities described in subsection
				(b)(2)(A) shall be deemed to be a public health authority described in section
				164.501 (and referenced in section 164.512(b)(1)(i)) of title 45, Code of
				Federal Regulations (or any successor regulation), carrying out public health
				activities and purposes described in such section 164.512(b)(1)(i) (or any such
				successor regulation).
						(e)Public
				disclosure of information
							(1)In
				generalFor fiscal year 2012 or a subsequent fiscal year, each
				State receiving a grant under this section for such year shall, subject to
				paragraph (3), provide for the public disclosure, and submission to the
				information clearinghouse established under paragraph (2), of the information
				included in the report of the State under section 506(a)(2)(F) for such year
				(relating to the findings for such year of the State maternal mortality review
				committee established by the State under this section).
							(2)Information
				clearinghouseThe Secretary
				of Health and Human Services shall establish an information clearinghouse, that
				shall be administered by the Director of the Centers for Disease Control and
				Prevention, that will maintain findings and recommendations submitted pursuant
				to paragraph (1) and provide such findings and recommendations for public
				review and research purposes by State health departments, maternal mortality
				review committees, and health providers and institutions.
							(3)Confidentiality
				of informationIn no case shall any individually identifiable
				health information be provided to the public, or submitted to the information
				clearinghouse, under paragraph (1).
							(f)Confidentiality
				of review committee proceedings
							(1)In
				generalAll proceedings and activities of a State maternal
				mortality review committee under this section, opinions of members of such a
				committee formed as a result of such proceedings and activities, and records
				obtained, created, or maintained pursuant to this section, including records of
				interviews, written reports, and statements procured by the Department of
				Health and Human Services or by any other person, agency, or organization
				acting jointly with the Department, in connection with morbidity and mortality
				reviews under this section, shall be confidential, and not subject to
				discovery, subpoena, or introduction into evidence in any civil, criminal,
				legislative, or other proceeding. Such records shall not be open to public
				inspection.
							(2)Testimony of
				members of committee
								(A)In
				generalMembers of a State maternal mortality review committee
				under this section may not be questioned in any civil, criminal, legislative,
				or other proceeding regarding information presented in, or opinions formed as a
				result of, a meeting or communication of the committee.
								(B)ClarificationNothing
				in this subsection shall be construed to prevent a member of such a committee
				from testifying regarding information that was obtained independent of such
				member’s participation on the committee, or that is public information.
								(3)Availability of
				information for research purposesNothing in this subsection shall prohibit
				the publishing by such a committee or the Department of Health and Human
				Services of statistical compilations and research reports that—
								(A)are based on
				confidential information, relating to morbidity and mortality review;
				and
								(B)do not contain
				identifying information or any other information that could be used to
				ultimately identify the individuals concerned.
								(g)DefinitionsFor
				purposes of this section:
							(1)The term pregnancy-associated
				death means the death of a woman while pregnant or during the one-year
				period following the date of the end of pregnancy, irrespective of the cause of
				such death.
							(2)The term pregnancy-related
				death means the death of a woman while pregnant or during the one-year
				period following the date of the end of pregnancy, irrespective of the duration
				or site of the pregnancy, from any cause related to or aggravated by the
				pregnancy or its management, but not from any accidental or incidental
				cause.
							(3)The term woman of childbearing
				age means a woman who is at least 10 years of age and not more than 54
				years of
				age.
							.
			(b)Inclusion of
			 findings of review committees in required reports
				(1)State triennial
			 reportsParagraph (2) of
			 section 506(a) of such Act (42 U.S.C. 706(a)) is amended by inserting after
			 subparagraph (E) the following new subparagraph:
					
						(F)In the case of a State receiving a grant
				under section 514, beginning for the first fiscal year beginning after 3 years
				after the date of establishment of the State maternal mortality review
				committee established by the State pursuant to such grant and once every 3
				years thereafter, information containing the findings and recommendations of
				such committee and information on the implementation of such recommendations
				during the period
				involved.
						.
				(2)Annual reports
			 to CongressParagraph (3) of such section is amended—
					(A)in subparagraph
			 (D), at the end, by striking and;
					(B)in subparagraph (E), at the end, by
			 striking the period and inserting ; and; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(F)For fiscal year 2012 and each subsequent
				fiscal year, taking into account the findings, recommendations, and
				implementation information submitted by States pursuant to paragraph (2)(F), on
				the status of pregnancy-related deaths and pregnancy-associated deaths in the
				United States and including recommendations on methods to prevent such deaths
				in the United
				States.
							.
					4.NIH workshop and
			 research plan development on severe maternal morbidity
			(a)WorkshopThe
			 Secretary of Health and Human Services, acting through the Director of NIH and
			 in consultation with the Administrator of the Health Resources and Services
			 Administration, the Director of the Centers for Disease Control and Prevention,
			 the heads of other Federal agencies that administer Federal health programs,
			 and relevant national professional organizations dealing with maternal
			 morbidity, shall organize a national workshop to identify definitions for
			 severe maternal morbidity and make recommendations for a research plan to
			 identify and monitor severe maternal morbidity in the United States.
			(b)Research plan
			 and data collection protocolsThe Secretary, taking into account
			 the findings of the workshop under paragraph (1), shall develop uniform
			 definitions of severe maternal morbidity, a research plan on severe maternal
			 morbidity, and possible data collection protocols to assist States in
			 identifying and monitoring cases of severe maternal morbidity and to develop
			 recommendations on addressing such cases.
			(c)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 prepare and submit to the appropriate committees of Congress a report
			 concerning the definitions and research plan developed under this
			 section.
			(d)Authorization of
			 appropriationsThere is authorized to be appropriated for fiscal
			 year 2012—
				(1)$50,000 to carry
			 out subsection (a); and
				(2)$100,000 to carry
			 out subsection (b).
				5.Eliminating
			 disparities in maternity health outcomesPart B of title III of the Public Health
			 Service Act is amended by inserting after section 317T the following new
			 section:
			
				317U.Eliminating
				disparities in maternity health outcomes
					(a)In
				generalThe Secretary shall,
				in consultation with relevant national stakeholder organizations, such as
				national medical specialty organizations, national maternal child health
				organizations, and national health disparity organizations, carry out the
				following activities to eliminate disparities in maternal health
				outcomes:
						(1)Conduct research into the determinants and
				the distribution of disparities in maternal care, health risks, and health
				outcomes, and improve the capacity of the performance measurement
				infrastructure to measure such disparities.
						(2)Expand access to services that have been
				demonstrated to improve the quality and outcomes of maternity care for
				vulnerable populations.
						(3)Establish a demonstration project to
				compare the effectiveness of interventions to reduce disparities in maternity
				services and outcomes, and implement and assessing effective
				interventions.
						(b)Scope and
				selection of States for demonstration projectThe demonstration project under subsection
				(a)(3) shall be conducted in no more than 8 States, which shall be selected by
				the Secretary based on—
						(1)applications
				submitted by States, which specify which regions and populations the State
				involved will serve under the demonstration project;
						(2)criteria designed
				by the Secretary to ensure that, as a whole, the demonstration project is, to
				the greatest extent possible, representative of the demographic and geographic
				composition of communities most affected by disparities;
						(3)criteria designed
				by the Secretary to ensure that a variety of type of models are tested through
				the demonstration project and that such models include interventions that have
				an existing evidence base for effectiveness; and
						(4)criteria designed
				by the Secretary to assure that the demonstration projects and models will be
				carried out in consultation with local and regional provider organizations,
				such as community health centers, hospital systems, and medical societies
				representing providers of maternity services.
						(c)Duration of
				demonstration projectThe demonstration project under subsection
				(a)(3) shall begin on January 1, 2012, and end on December 31, 2016.
					(d)Grants for
				evaluation and monitoringThe
				Secretary may make grants to States and health care providers participating in
				the demonstration project under subsection (a)(3) for the purpose of collecting
				data necessary for the evaluation and monitoring of such project.
					(e)Reports
						(1)State
				reportsEach State that
				participates in the demonstration project under subsection (a)(3) shall report
				to the Secretary, in a time, form, and manner specified by the Secretary, the
				data necessary to—
							(A)monitor
				the—
								(i)outcomes of the
				project;
								(ii)costs of the
				project; and
								(iii)quality of
				maternity care provided under the project; and
								(B)evaluate the
				rationale for the selection of the items and services included in any bundled
				payment made by the State under the project.
							(2)Final
				reportNot later than
				December 31, 2017, the Secretary shall submit to Congress a report on the
				results of the demonstration project under subsection
				(a)(3).
						.
		
